Citation Nr: 1818068	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-18 272A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for residuals of a neck injury, to include cervical strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Freeman

INTRODUCTION

The Veteran served on active duty from February 1998 to May 2002.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, declined to reopen claims of entitlement to service connection for cardiovascular condition (claimed as disabilities causing chest pain) and residuals of neck injury.

This case was previously before the Board in March 2014, at which time the claims were reopened and remanded for further development.  Subsequently, in June 2016, the Board once again remanded the issues for additional development.

VA previously characterized this appeal as seeking service connection for a cardiovascular condition/disability.  The Veteran has described a claim for "disabilities causing chest pain" (original June 2002 claim) and "psychological condition and chest pain" (November 2003 claim).  A claimant's identification of the benefit sought does not require any technical precision.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Board has recharacterized this claim as entitlement to service connection for a disability manifested by chest pain.

The issue of entitlement to service connection for a disability manifested by chest pain is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, a current neck disability diagnosed as cervical strain and segmental dysfunction at C4-5 and C5-7, had its onset in service and symptoms have recurred to the present day.

CONCLUSION OF LAW

The criteria for service connection for residuals of a neck injury, diagnosed as cervical strain and segmental dysfunction at C4-5 and C5-7, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records (STRs) showed in August 1999 the Veteran complained of neck pain for 3.5 weeks without improvement and was placed on a profile.  On examination there was no deformity, laceration, swelling, or scars.  Range of motion was normal.  The assessment was neck pain and a CT scan was ordered.  
The separation examination in February 2002 showed normal spine with full range of motion and the examiner was silent as to the neck.

At a July 2002 VA examination, the examiner reported that the Veteran "states he has had pain in his neck for four years."  However, the examiner concluded that for the claim of "residuals of neck injury, there is no diagnosis, as he has full range of motion and no pain."

In June 2008, "neck pain" was added to the Veteran's VA active problem list.  The Veteran was treated by a VA chiropractor for neck pain.  The VA chiropractor noted in July 2015 that the Veteran reported chronic neck pain "since 2000/2001 while in the military."  At the same appointment, he reported intermittent pain at a 7 out of 10 that felt like localized pressure and bilateral tingling and numbness in arms and hands.  X-ray showed normal bone and alignment and objectively there was normal range of motion for the spine.  The chiropractor assessed segmental dysfunction at C4-5 and C5-7.  The Veteran has continued to have neck problems.  See VA treatment records dated September 2015, January 2016, August 2016.

The Veteran was afforded a VA examination in May 2014.  The examiner diagnosed cervical strain and noted the Veteran's report that since service, neck pain is "present all the time[,] located in the midline and radiates laterally through the trapezium bilaterally."  In its June 2016 remand, the Board found the accompanying medical opinion to be inadequate because it relied on an inaccurate factual premise and lacked a clear rationale.  Thus, the Board does not attribute any weight to the nexus opinion provided and will not discuss it here.

Pursuant to the Board's June 2016 remand, the examiner issued an addendum opinion in January 2017.  The examiner reviewed the entire record, including the Veteran's lay statements regarding the onset of his neck disability.  He acknowledged that the Veteran was treated in service for neck pain on one occasion but on his separation examination he did not complain of neck pain and his examination did not reveal any neck pathology.  The examiner opined it was less likely than not that the Veteran sustained a neck injury beyond the single incident in service, based on the separation documents and the fact that Veteran has no record of treatment for neck pain in the year following discharge.  However, this opinion does not explain why the Veteran's neck pain in service and recurring since service is not related to his current diagnoses of cervical strain and segmental dysfunction.  It also fails to consider the Veteran's chiropractic treatment or his statement one month after separation that he had experienced neck pain for the last four years.  The Board thus finds this opinion is not probative.

The evidence shows that the Veteran had a neck injury in service, and has competently and credibly reported the recurrent symptom of neck pain since service.  During the appeal period, he has been assessed with segmental dysfunction at C4-5 and C5-7 and cervical strain, and has undergone chiropractic treatment for neck pain.  Thus, his lay evidence of recurrent symptoms since service is supported by the objective medical evidence.  There is no probative evidence of record in conflict with the lay evidence.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for residuals of a neck injury, diagnosed as cervical strain and segmental dysfunction at C4-5 and C5-7, is granted.


REMAND

The Veteran seeks service connection for symptoms that he has claimed as chest pain, stating, "I had these symptoms in service and received treatment.  I continue to suffer with these conditions." See November 2003 Statement in Support of Claim.  STRs confirm multiple reports of chest pain in service.

The Veteran's service treatment records (STRs) show that he was seen in April 1998 with complaints of chest pain for one week, radiating to the shoulder at times.  A chest x-ray was negative, an EKG showed normal sinus rhythm with occasional premature supraventricular complexes.  The assessment was muscular chest pain.

January 2001 STRs indicate that he had episodic left-sided chest pain of three years' duration, with a recent increase in episodes.  The pain was sharp and stabbing at 7 out of 10 without radiation, but with some shortness of breath.  Episodes lasted seconds to minutes and stopped on their own.  On X-ray study, cardiac silhouette, mediastinum, hilum, lungs, osseous structures, and soft tissues were unremarkable.  The assessment was atypical chest pain, suspect chest wall ETX.  He was referred for an EKG, but did not report.

In May 2001 the Veteran was seen at an emergency room for chest pain, with radiation to the back and feeling dizzy when pain increased.  The provider noted that the Veteran had medical history of chest pain muscle spasm.  An EKG showed left ventricle hypertrophy.  Subsequent testing indicated normal functional capacity, no objective evidence of myocardium ischemia, normal ejection fraction, and significant artifact caused by extra cardiac uptake.  A few days later, the Veteran complained of shortness of breath and chest pain radiating to the left arm and requested to see a "heart doctor."  

In a separation Report of Medical History, completed in February 2002, the Veteran endorsed "pain or pressure in the chest," "palpitation, pounding heart, or abnormal heartbeat," "heart trouble or murmur," and "been evaluated or treated for a mental condition."  He described the pain or pressure in his chest as "it feels as if a needle is pushing through my heart" and "heart pain and numbness in my chest and left side."  He denied shortness of breath.  At the separation examination in February 2002, the Veteran's heart was found to be normal but the examiner noted, "CP/palp/heart - pressure/squeezing. L[eft] side goes numb. Eval[uation but no] treatment. ? etiology." 

A May 2008 psychological evaluation conducted for Social Security Administration disability claim adjudication diagnosed Anxiety Disorder and noted the Veteran reported three anxiety attacks.  

A VA treatment record dated in June 2008 noted that the Veteran was hospitalized in 2004 for a panic attack and has a history of anxiety and chest pain.  The treating medical personnel stated, "his EKG showed ischemic changes in the lower leads that made me think of possible MI or stress induced by non-prescribed narcotics."

The Veteran was afforded a VA examination in May 2014.  On examination the Veteran reported two past mild "heart attacks."  The examiner reviewed the entire record, including the Veteran's lay statements regarding the onset of his heart condition.  The VA examiner noted that the Veteran has not been diagnosed with a heart condition.  Specifically, it was reported that the Veteran did not have diagnoses of ischemic heart disease (IHD), myocardial infarction (MI), or congestive heart failure (CHF) and he has not had a heart valve condition.  Notably, the examiner acknowledged that the Veteran underwent an echocardiogram in October 2013 and it was noted at that time that the Veteran had a moderate concentric LVH, normal chamber sizes, and normal wall motion normal LV and RV function with no significant valvular abnormality.  The examiner stated that the Veteran "has had a history of panic attacks associated with dizziness and chest pain" but he has never been hospitalized for any heart problem.  He had three panic attacks in the last year, with the most recent being in October 2013.  The examiner stated, "He does get chest pain with stress."

The examiner concluded that "this Veteran does have recurrent atypical chest pain without a current cardiovascular diagnosis, but that this chest pain did begin in service and has continued to the present day."

Pursuant to the Board's June 2016 remand, the Veteran underwent a VA examination in June 2017.  The VA examiner reported that the Veteran has never been diagnosed with a heart condition.  The examiner opined that the Veteran's heart condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  As rationale the examiner stated that review of the STRs and subsequent data does not indicate the presence of any ischemic cardiovascular disorder.  Notably, the examiner acknowledged the Veteran's complaints of chest pain during service included cardiac stress testing, which showed no sign of ischemia.  He further noted that subsequent stress testing including as recently as May 2014 has also been normal with no demonstration of ischemic heart disease.  The VA examiner concluded that there is no evidence of ischemic heart disease.

While the medical evidence does not indicate a current cardiovascular disability, it does indicate that there may be a psychiatric etiology for the symptoms for which the Veteran seeks service connection; namely, panic attacks.

The record shows that the Veteran has the current condition of recurring chest pains with stress and that he has experienced this since service.  The record also indicates that these symptoms may be related to anxiety or panic attacks.  The Board finds that this is sufficient to indicate that there may be a nexus between the current symptoms and the symptoms in service.  Therefore, a remand is necessary in order to obtain an opinion.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner should:

1.  Identify any psychiatric disabilities found to be present at any time since June 2008 that are manifested by chest pains.

2.  State whether any identified disability had its onset in service, particularly addressing whether the chest pain complaints were early manifestations of any current psychiatric disability.

3.  If the examiner identifies a psychiatric disability manifested by chest pains, state whether it at least as likely as not that it is the result of substance abuse.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  The examiner should also acknowledge the Veteran's statements as to the onset and recurrence of his chest pain symptoms since service.

If the examiner recommends any additional consultations with other specialties, schedule the Veteran for any such recommended examinations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



__________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


